Citation Nr: 1646488	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to March 26, 2010, and greater than 30 percent thereafter, for status-post left foot fracture with degenerative joint disease and pes cavus, including on an extraschedular basis.

2.  Entitlement to a disability rating greater than 10 percent prior to June 19, 2014, and greater than 20 percent thereafter, for status-post left ankle injury, including on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.

4.  Entitlement to a certificate of eligibility for automobile and/or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claims of entitlement to a disability rating greater than 10 percent for status-post left foot fracture with degenerative joint disease and pes cavus and to a disability rating greater than 10 percent for a left ankle injury (which was characterized as status-post left foot injury).  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in August 2012.  A Travel Board hearing was held at the RO in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a July 2012 rating decision, the RO assigned a higher 30 percent rating effective March 26, 2010, for the Veteran's service-connected status-post left foot fracture with degenerative joint disease and pes cavus.

This matter also is on appeal from a June 2013 rating decision in which the RO denied the Veteran's claim of entitlement to a certificate of eligibility for automobile and/or adaptive equipment only.  The Veteran disagreed with this decision in August 2013.  He perfected a timely appeal in August 2014.

In November 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also took jurisdiction of the Veteran's TDIU claim based on a review of the record evidence and remanded this claim to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the current nature and severity of his service-connected left foot and left ankle disabilities.  The identified records subsequently were associated with the claims file.  The requested examinations occurred in March 2016.  The AOJ also properly developed the Veteran's TDIU claim and documented its efforts in the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an April 2016 rating decision, the RO assigned a higher 20 percent rating effective June 19, 2014, for the Veteran's service-connected status-post left ankle injury and denied the Veteran's TDIU claim.  Having reviewed the record evidence, the Board finds that the Veteran's increased rating claims should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left foot and left ankle disabilities are more disabling than currently evaluated.  He also contends that his service-connected disabilities, alone or in combination, preclude his employability.  He further contends that his service-connected left foot and left ankle disabilities are so severe that he requires a specially adapted automobile and/or adaptive equipment.  The Board acknowledges that this appeal previously was remanded to the AOJ in November 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's increased rating claims for left foot and left ankle disabilities, including on an extraschedular basis, the Board notes initially that the Veteran is in receipt of the maximum disability rating available for his service-connected status-post left foot fracture with degenerative joint disease and pes cavus effective March 26, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2015).  The Veteran also is in receipt of the maximum disability rating available for his service-connected status-post left ankle injury effective June 9, 2014.  See 38 C.F.R. § 4.71a, DC 5271 (2015).  Thus, he is entitled to consideration of referral for the assignment of an extraschedular rating for each of these disabilities during the appropriate time period.

The Board next notes that, following the November 2015 remand, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the feet and ankles, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  

Unfortunately, a review of the Veteran's most recent VA examinations for the feet and for the ankles conducted in March 2016 shows that neither of these examination reports complies with the new requirements outlined by the Court in Correia.  For example, although the March 2016 VA ankle conditions Disability Benefits Questionnaire (DBQ) contains range of motion testing for both the service-connected left ankle and the non-service-connected right ankle (i.e., the opposite undamaged joint), there is no indication of whether the range of motion testing was active or passive.  Similarly, the March 2016 VA food conditions DBQ does not contain information regarding range of motion testing of either the Veteran's service-connected left foot or the non-service-connected right foot (i.e., the opposite undamaged joint).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected status-post left foot fracture with degenerative joint disease and pes cavus and status-post left ankle injury.

With respect to the Veteran's TDIU claim and his claim of entitlement to a certificate of eligibility for automobile and/or adaptive equipment only, as noted in the November 2015 remand, these claims are inextricably intertwined with the Veteran's increased rating claims for status-post left foot fracture with degenerative joint disease and pes cavus and for status-post left ankle injury.  Adjudication of the Veteran's increased rating claims likely will impact adjudication of his TDIU claim.  And, as noted above, the Veteran has asserted that his service-connected left foot and left ankle disabilities are so severe that he requires a specially adapted automobile and/or adaptive equipment.  Thus, adjudication of the TDIU claim and the claim of entitlement to a certificate of eligibility for automobile and/or adaptive equipment only must be deferred again.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected status-post left foot fracture with degenerative joint disease and pes cavus and/or for his service-connected status-post left ankle injury in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected status-post left foot fracture with degenerative joint disease and pes cavus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (the right foot).  The Veteran should be asked to provide a complete medical history, if possible.  

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected status-post left ankle injury.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (the right ankle).  The Veteran should be asked to provide a complete medical history, if possible.  

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

